DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-8, 10-15, 17-19 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schulze et al. (US 5,599,350; hereinafter “Schulze”).
                         
    PNG
    media_image1.png
    509
    735
    media_image1.png
    Greyscale

                              
    PNG
    media_image2.png
    740
    554
    media_image2.png
    Greyscale
              
In relation to claims 2, 10, and 17, Schulze shows in figures 1, 13, and 14, an electrosurgical forceps (10) comprising a pair of opposing jaw members (16, 17) configured to deliver electrosurgical energy to tissue [see Schulze; figure 1]; and a plurality of electrodes disposed on a distal end portion of one of the jaw members of the pair of opposing jaw members, a first electrode of the plurality of electrodes configured to apply an electric signal to target tissue and a second electrode of the plurality of electrodes configured to receive a response to the applied electric signal from the target tissue to determine an electrical property of the target tissue such as tissue impedance level which indicates tissue coagulation status [see Schulze; figure 14].    

In column 5, starting in line 41:
“FIG. 13 illustrates the top jaw 516 of yet another alternative embodiment of an end effector of the present invention. Jaw member 516 includes a temperature indicator 557 adhered to the top or outer surface 553 of the metal casing 546 which forms jaw member 516. The temperature indicator 557 may be formed of indicators which are known in the art such as Omegalabel.RTM. Temperature Monitors or liquid crystal temperature monitors. The temperature indicator 557 changes color as heat builds up in the jaw, from the heated, coagulated tissue diverting energy into the metal components. The user then may see where and when the jaw member 516 is heating up.”

	In column 6, starting in line 3:

“FIG. 14 illustrates another embodiment. A current indicator 657 is shown located on the instrument handle or housing 611 (although, the indicator may be located elsewhere on the device including the generator or connections between generator and instrument housing). The indicator 657 includes a liquid crystal thermometer 658 adjacent a low resistance heater wire 659 through which current flows as it is returned from or delivered to end effector electrode 616 from generator 670. The liquid crystal 658 thus would indicate a higher temperature for a higher current flow and a lower temperature for a lower current flow. Using a conventional electrosurgical generator, the indicator 657 would indicate tissue impedance level which indicates tissue coagulation status.”


    PNG
    media_image3.png
    229
    571
    media_image3.png
    Greyscale

In relation to claims 3, 11, and 18, Schulze shows in figure 5, target tissue (98) in contact with at least one of the first or second electrodes [see Schulze; column 3, lines 46-47].




	In relation to claims 4 and 12, Schulze shows in figure 14, at least one jaw member (16) of the pair of opposing jaw members (16, 17) is movable relative to the other jaw member of the pair of opposing jaw members to transition the pair of opposing jaw members between an open position and a closed position.


    PNG
    media_image4.png
    365
    558
    media_image4.png
    Greyscale
	
In relation to claims 5-7 and 13-15, Schulze shows in figure 14, a first electrode is configured to apply the electric signal to the target tissue when the pair of opposing jaw members are in the open position.  Moreover, a first electrode is configured to apply the electric signal to the target tissue when the pair of opposing jaw members are in the closed position.  Notably, the first electrode is permanently connected to generator (670), therefore, the first electrode can apply an electric current/signal to the tissue regardless of the status of the jaw members.  
	In relation to claims 8, 19, and 21, Schulze shows in figure 1, electrosurgical forceps having jaws (16, 17) comprising electrodes.  The configuration of the jaws/electrodes show an electrode adjacent to another electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulze et al. (US 5,599,350; hereinafter “Schulze”) in view of Hasson (US 4,872,456).
                                               
    PNG
    media_image5.png
    565
    473
    media_image5.png
    Greyscale

In relation to claims 9, 16, and 20, Schulze discloses forceps having only first and second jaws/electrodes, but does not disclose or suggest, forceps with a third jaw/electrode.  However, Hasson shows in figure 9, forceps having a third jaw (426).  Accordingly, for an artisan skilled in the art, modifying the forceps disclosed by Schulze with a third jaw, as taught by Hasson, would have been considered obvious in view of the demonstrated conventionality of this forcep enhancement.  Moreover, the artisan would have been motivated to make the modification because this forcep design would have facilitated the process of also clamping tissue between the third jaw and the first jaw [see Hasson; column 1, lines 54-57].  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,801,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses all the structural elements disclosed in claims 1-8, 10-15, and 17-19 of this application.  
Claims 9, 16, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,801,709 in view of Hasson (US 4,872,456).
U.S. Patent No. 8,801,709 does not disclose forceps with a third jaw/electrode.  However, Hasson shows in figure 9, forceps having a third jaw (426).  Accordingly, for an artisan skilled in the art, modifying the forceps disclosed by Schulze with a third jaw, as taught by Hasson, would have been considered obvious in view of the demonstrated conventionality of this forcep enhancement.  Moreover, the artisan would have been motivated to make the modification because this forcep design would have facilitated the process of also clamping tissue between the third jaw and the first jaw [see Hasson; column 1, lines 54-57].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783